DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest art known to the Examiner is listed on the enclosed PTO 892 and IDS forms. Yamasaki et al  (US 2019/0301947) disclose a thermocouple fixing jig with two holding sections. See Figures 8-9 and corresponding text. Moreover, Lee et al (KR 20070042270) disclose a jig to attach a temperature sensor having a plurality of through holes. See Figures 1-3, and pages 2-3. However, none of the references anticipate or make obvious “ a location adjustment member which is disposed under the second fastening member, and which fastens and supports the temperature sensor; the temperature sensor which is fixedly coupled to an end of the location adjustment member, which is provided with a camera configured to wirelessly detect temperature, and which transmits and receives data to and from the controller; a jig in a top of which is provided a location adjustment plate configured to adjust a detection location of the temperature sensor, in a bottom of which is coupled a control substrate configured to operate the location adjustment plate, and which is inserted into a platen of the MPC and adjusts the location of the temperature sensor; and a controller which is configured with a wafer surface monitoring system configured to separate the surface temperature, photographed by the temperature sensor, into a plurality of channels and to display the surface temperature through a graphical user interface (GUI) via the monitor”, as required by present Claim 1, and dependent Claims thereof, Claims 2-3. Moreover,  none of the references anticipate or make obvious steps c) – e ), as required by present Claim 4, and dependent thereof, Claim 5 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
May 2, 2022

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812